Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Under the authorities, plaintiff was called upon to show that her neglect to prosecute this action was not unreasonable. (Armstrong v. Star Co., 154 App. Div. 320; Ingri v. Star Co., 134 id. 960; Regan v. Milliken Bros., 123 id. 72.) This the plaintiff has failed to do. The affidavit in opposition is not made by any one having any responsible connection with the litigation, and nothing is stated therein to show that plaintiff has any desire or intention of prosecuting the action. *909(Holtzoff v. Dodge & Olcott Co., 134 App. Div. 353.) With these proofs before it, there was no basis upon which it can be claimed that the court exercised discretion. Blackmar, P. J., Mills, Rich, Putnam and Jayeox, JJ., concur.